Title: To Thomas Jefferson from Willing, Morris & Swanwick, 1 December 1791
From: Willing, Morris & Swanwick
To: Jefferson, Thomas



Sir
Philada. Decr. 1. 1791.

Enclosed We have the honour to transmit you a Letter We lately Received from Mr. De Lormerie in which he Refers us to you for Information and assistance. You will greatly oblige us by giving us any Intelligence you may have on the Subject and thereby enabling us to Render Mr. Lormerie any service immediately in our power. We have the honour to be with great Respect sir Your most hble servt

Willing Morris & Swanwick

